United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1661
                         ___________________________

          Redeemed Christian Church of God Jesus House For All Nations

                        lllllllllllllllllllllPetitioner - Appellant

                                            v.

                       Citizenship and Immigration Services

                       lllllllllllllllllllllRespondent - Appellee
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                           Submitted: December 21, 2015
                             Filed: December 28, 2015
                                   [Unpublished]
                                   ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      The Redeemed Christian Church of God Jesus House for All Nations (RCCG)
appeals the district court’s1 adverse grant of summary judgment in its action under the

      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
Administrative Procedure Act seeking review of a decision by the Citizenship and
Immigration Services (CIS) relating to the classification of an individual as a special
immigrant religious worker. Upon de novo review of the record and careful
consideration of RCCG’s arguments for reversal, we agree with the district court that
the record did not show that the decision at issue was arbitrary, capricious, an abuse
of discretion, or otherwise not in compliance with the law, or that CIS’s factual
findings were not supported by substantial evidence. See Kindred Hosps. E., LLC
v. Sebelius, 694 F.3d 924, 927-28 (8th Cir. 2012) (standard of review); see also
Sugule v. Frazier, 639 F.3d 406, 411 (8th Cir. 2011) (arbitrary-and-capricious
standard is narrow and reflects deference for agency’s expertise in its respective
field). The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                    ______________________________




                                         -2-